DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-9, 21-24, 27 and 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites quantifying by the computer system the distribution of deviations by differential entropy.
 	The limitation of quantifying by the computer system the distribution of deviations by differential entropy, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “quantifying” in the context of this claim encompasses the user manually calculating or tallying the deviations. Similarly, the limitations of calculating a composite risk score, determining a circadian pattern, quantifying the variability of the circadian pattern, determining a deviation between the dominant circadian pattern and the circadian pattern and calculating a distribution of deviations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer system to perform both the calculating, determining and quantifying steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and quantifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the calculating, determining and quantifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly, the dependent claims do not include additional elements that amount to significantly more. Claims 2-4 and 7-9 further expand the abstract determinations and claims 22-24, 27 and 38-40 further expand on the abstract risk determination and calculation of the deviations.  Mere instructions to 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 and all claims dependent upon them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what is considered activity data. It is unclear where the IEM data comes from. Is it a sensor the subject has ingested or just IEM data collected at some point? Is an IEM part of the computer system? Similarly, is there a mobile device that is part of the system? Where does the mobile device-derived data actually come from? It is unclear how a circadian pattern is determined from wireless connectivity data or a measure of how frequent the subject ignores communications. Is the contextual information used in determining the circadian pattern the same as the mobile device-derived contextual information? It is unclear what the dominant circadian pattern is determined from.
Claim 1 recites the limitation "the medication" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the IEM system information" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the contextual information" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the deviations" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the patient history information" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What type of data is the daily data? Is it IEM data, contextual data or some other type of data?
Claim 21 recites the limitation "the medication" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the IEM system information" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the contextual information" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the deviations" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the patient history information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What type of data is the daily data? Is it IEM data, contextual data or some other type of data?
Claim 38 recites the limitation "the predetermined threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments, see pgs. 8-10, filed 9/9/19, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of the claims has been withdrawn. 

Conclusion
Regarding claims 1-4, 7-9, 21-24, 27 and 37-40, no art rejections have been applied. The closest prior to Shusterman and Magent does not teach determining distributions using differential entropy or using the recited contextual information to determine a circadian pattern.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793